Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-15, 18-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach all limitations as detailed in claims 1, 18, and 26.  Best of prior art including Hakata does not teach, in conjunction with other limitations, a LED-based lighting device such that for at least one of the two connection elements, the gripping region thereof and the connecting region thereof are offset relative to one another at an angle between about 90o and about 135o as recited in claim 1.  Hakata is also silent to the LED-based light engine further comprising a holder with structural specifics as recited in claims 18 and 26.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887